     Case 9:18-cr-80111-RLR Document 346 Entered on FLSD Docket 12/10/2019 Page 1 of 7

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                              Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                                        Southern District of Florida
                                                               Miami Division


UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
            v.
      ERIC SNYDER                                                     Case Number: 9:18-CR-80111-01
                                                                      USM Number: 16270-104

                                                                      Counsel For Defendant: Bruce Zimet
                                                                      Counsel For The United States: James Hayes
                                                                      Court Reporter: Pauline Stipes
The defendant pleaded guilty to count(s) 1 of the Indictment.
The defendant is adjudicated guilty of these offenses:
                                                                                                     OFFENSE
TITLE & SECTION                          NATURE OF OFFENSE                                                         COUNT
                                                                                                     ENDED
18:1349                                  Conspiracy to commit health care fraud                      07/11/2017    1
The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.
All remaining counts are dismissed on the motion of the government.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney
of material changes in economic circumstances.




                                                                     Date of Imposition of Sentence: 12/6/2019




                                                                     ____________________________________________
                                                                     Robin L. Rosenberg
                                                                     United States District Judge


                                                                     Date: ____12/9/2019_________________________
     Case 9:18-cr-80111-RLR Document 346 Entered on FLSD Docket 12/10/2019 Page 2 of 7
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                               Page 2 of 6



DEFENDANT: ERIC SNYDER
CASE NUMBER: 9:18-CR-80111-01
                                                            IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 120 months as to count one.
The court makes the following recommendations to the Bureau of Prisons: that the defendant be allowed to
participate in the RDAP program. The Court further recommends that the defendant be incarcerated in a
facility in Florida.
The defendant shall surrender to the designated facility and/or the US Marshal for this District on or before
noon on 5/1/2020.

                                                              RETURN
I have executed this judgment as follows:




Defendant delivered on ________________________________________ to ________________________________________

at ________________________________________, with a certified copy of this judgment.




                                                                 ___________________________________________
                                                                 UNITED STATES MARSHAL


                                                                 ___________________________________________
                                                                 DEPUTY UNITED STATES MARSHAL
     Case 9:18-cr-80111-RLR Document 346 Entered on FLSD Docket 12/10/2019 Page 3 of 7
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                                            Page 3 of 6



DEFENDANT: ERIC SNYDER
CASE NUMBER: 9:18-CR-80111-01
                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter, as determined by the court.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
                                            STANDARD CONDITIONS OF SUPERVISION
     1.    The defendant shall not leave the judicial district without the permission of the court or probation officer;
     2.    The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first fifteen
           days of each month;
     3.    The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4.    The defendant shall support his or her dependents and meet other family responsibilities;
     5.    The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
           other acceptable reasons;
     6.    The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7.    The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
           controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8.    The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9.    The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
           convicted of a felony, unless granted permission to do so by the probation officer;
     10.   The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
           of any contraband observed in plain view of the probation officer;
     11.   The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
           officer;
     12.   The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
           the permission of the court; and
     13.   As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
           criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
           confirm the defendant’s compliance with such notification requirement.
     Case 9:18-cr-80111-RLR Document 346 Entered on FLSD Docket 12/10/2019 Page 4 of 7
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                       Page 4 of 6



DEFENDANT: ERIC SNYDER
CASE NUMBER: 9:18-CR-80111-01
                                SPECIAL CONDITIONS OF SUPERVISION
Association Restriction - The defendant is prohibited from associating with the codefendants while on supervised
release.

Financial Disclosure Requirement - The defendant shall provide complete access to financial information,
including disclosure of all business and personal finances, to the U.S. Probation Officer.

Health Care Business Restriction - The defendant shall not own, directly or indirectly, or be employed, directly or
indirectly, in any health care business or service, which submits claims to any private or government insurance
company, without the Court’s approval.

Mental Health Treatment - The defendant shall participate in an approved inpatient/outpatient mental health
treatment program. The defendant will contribute to the costs of services rendered (co-payment) based on ability
to pay or availability of third party payment.

No New Debt Restriction - The defendant shall not apply for, solicit or incur any further debt, included but not
limited to loans, lines of credit or credit card charges, either as a principal or cosigner, as an individual or through
any corporate entity, without first obtaining permission from the United States Probation Officer.

Permissible Search - The defendant shall submit to a search of his/her person or property conducted in a
reasonable manner and at a reasonable time by the U.S. Probation Officer.

Substance Abuse Treatment - The defendant shall participate in an approved treatment program for drug and/or
alcohol abuse and abide by all supplemental conditions of treatment. Participation may include
inpatient/outpatient treatment. The defendant will contribute to the costs of services rendered (co-payment) based
on ability to pay or availability of third party payment.

Unpaid Restitution, Fines, or Special Assessments - If the defendant has any unpaid amount of restitution, fines,
or special assessments, the defendant shall notify the probation officer of any material change in the defendant’s
economic circumstances that might affect the defendant’s ability to pay.
     Case 9:18-cr-80111-RLR Document 346 Entered on FLSD Docket 12/10/2019 Page 5 of 7
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                 Page 5 of 6



DEFENDANT: ERIC SNYDER
CASE NUMBER: 9:18-CR-80111-01
                          CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                    Assessment         Fine                Restitution
             TOTALS                                  $100.00           $0.00             $20,209,691.06
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to
18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.
NAME OF PAYEE                                                    TOTAL LOSS*   RESTITUTION ORDERED
* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.
**Assessment due immediately unless otherwise ordered by the Court.
     Case 9:18-cr-80111-RLR Document 346 Entered on FLSD Docket 12/10/2019 Page 6 of 7
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                  Page 6 of 6



DEFENDANT: ERIC SNYDER
CASE NUMBER: 9:18-CR-80111-01
                                                            SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A. Lump sum payment of $100.00 due immediately.
F. Special instructions regarding the payment of criminal monetary penalties:
During the period of incarceration, payment shall be made as follows: (1) if the defendant earns wages in a
Federal Prison Industries (UNICOR) job, then the defendant must pay 50% of wages earned toward the
financial obligations imposed by this Judgment in a Criminal Case; (2) if the defendant does not work in a
UNICOR job, then the defendant must pay a minimum of $25.00 per quarter toward the financial obligations
imposed in this order. Upon release from incarceration, the defendant shall pay restitution at the rate of
10% of monthly gross earnings, until such time as the Court may alter that payment schedule in the interests
of justice. The U.S. Bureau of Prisons, U.S. Probation Office and U.S. Attorney’s Office shall monitor the
payment of restitution and report to the Court any material change in the defendant’s ability to pay. These
payments do not preclude the government from using any other anticipated or unexpected financial gains,
assets or income of the defendant to satisfy the restitution obligations.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
This assessment/fine/restitution is payable to the CLERK, UNITED STATES COURTS and is to be addressed to:
U.S. CLERK'S OFFICE
ATTN: FINANCIAL SECTION
400 NORTH MIAMI AVENUE, ROOM 08N09
MIAMI, FLORIDA 33128-7716
The assessment/fine/restitution is payable immediately. The U.S. Bureau of Prisons, U.S. Probation Office and the
U.S. Attorney's Office are responsible for the enforcement of this order.
Joint and Several with Co-Defendants and Co-Conspirators
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.
CASE NUMBER
                                                                                          JOINT AND SEVERAL
DEFENDANT AND CO-DEFENDANT NAMES                                         TOTAL AMOUNT
                                                                                          AMOUNT
(INCLUDING DEFENDANT NUMBER)
18-CR-80111-004 Christopher Fuller+                                      $6,576,573.22    $6,576,573.22
18-CR-80111-002 Paul R. Materia                                          $7,738,902.71    $7,738,902.71
18-cr-80111-001 Eric Snyder                                              $20,209,691.06   $20,209,691.06
The defendant shall forfeit the defendant’s interest in the following property to the United States:
The preliminary order of Forfeiture is incorporated herein and the forfeiture of the defendant's right, title
and interest in certain property is hereby ordered consistent with the plea agreement.
    Case 9:18-cr-80111-RLR Document 346 Entered on FLSD Docket 12/10/2019 Page 7 of 7
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,
(4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of
prosecution and court costs.
